Filed Pursuant to Rule 424(b)(3) File No. 333-149896 PROSPECTUS SKYPEOPLE FRUIT JUICE, INC. 2,833,333Shares of Common Stock (underlying Series B Preferred Stock) 7,000,000Shares of Common Stock (underlying warrants) Offered by Selling Stockholders This prospectus relates to the resale by the selling stockholders identified in this prospectus of up to 9,833,333 shares of our Common Stock, including (i) 2,833,333 shares issuable to them upon conversion of Series B Preferred Stock issued to them in a private placement completed on February 26, 2008 (the “Private Placement”) and (ii) 7,000,000 shares of Common Stock issuable to them upon exercise of warrants issued to them in the Private Placement. The warrants have an exercise price of $3.00 per share (subject to adjustment) and expire on February 24, 2013. The selling stockholders may offer all or part of their shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices. We will not receive any of the proceeds from the sale of the shares by the selling stockholders. To the extent the warrants are exercised for cash, if at all, we will receive the exercise price for those warrants. Under the terms of the warrants, cashless exercise is permitted in certain circumstances. We will not receive any proceeds from any cashless exercise of warrants. We will pay all of the registration expenses incurred in connection with this offering (estimated to be approximately $236,000), but the selling stockholders will pay all of the selling commissions, brokerage fees and related expenses. We changed our name from Entech Environmental Technologies, Inc. to SkyPeople Fruit Juice, Inc. on May 23, 2008. Our Common Stock is quoted on the National Association of Securities Dealers Over-the-Counter Bulletin Board under the symbol “SPFJ.OB”. As of January 30, 2009, the last reported bid price for our Common Stock was $2.50 per share and the last reported asked price was $3.00 per share. There is a limited market in our Common Stock. The shares are being offered by the selling stockholders in anticipation of the continued development of a secondary trading market in our Common Stock. We cannot give you any assurance that an active trading market in our Common Stock will develop, or if an active market does develop, that it will continue. Investing in our Common Stock involves a high degree of risk. See “Risk Factors” beginning on page16 for a discussion of certain risk factors that you should consider. You should read the entire prospectus before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is February 5, 2009 TABLE OF CONTENTS About This Prospectus 1 Cautionary Note Regarding Forward-Looking Statements and Other Information Contained in this Prospectus 1 Prospectus Summary 2 Risk Factors 16 Selling Stockholders 30 Plan of Distribution 32 Use of Proceeds 33 Market For Common Equity And Related Stockholder Matters 34 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Business 55 Properties 67 Security Ownership of Certain Beneficial Owners and Management 68 Certain Relationships and Related Transactions 70 Directors and Executive Officers 75 Director and Officer Compensation 77 Description of Our Securities 77 Legal Matters 83 Experts 83 Interest of Named Experts and Counsel 83 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 83 Changes in and Disagreements with Accountants 83 Financial Statements 86 Where You Can Find More Information 86 Index to Financial Statements F-1 -i- Table of Contents ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information other than that contained in this prospectus. The selling stockholders are offering to sell and seeking offers to buy shares of our Common Stock, including shares they acquire upon exercise of their warrants, only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of its delivery or of any sale of our Common Stock. This prospectus will be updated and, as updated, will be made available for delivery to the extent required by federal securities laws. No person is authorized in connection with this prospectus to give any information or to make any representations about us, the selling stockholders, the securities offered hereby or any matter discussed in this prospectus, other than the information and representations contained in this prospectus. If any other information or representation is given or made, such information or representation may not be relied upon as having been authorized by us or any selling stockholder. This prospectus does not constitute an offer to sell, or a solicitation of an offer to buy the securities in any circumstance under which the offer or solicitation is unlawful. Neither the delivery of this prospectus nor any distribution of securities in accordance with this prospectus shall, under any circumstances, imply that there has been no change in our affairs since the date of this prospectus. This prospectus will be updated and updated prospectuses will be made available for delivery to the extent required by the federal securities laws. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION CONTAINED IN THIS PROSPECTUS This prospectus contains some forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements involve risks and uncertainties.
